DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 04/27/20 and 10/12/20, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 04/27/20, are accepted.

Specification
4.	Claims 1, 4 and 14 are objected to because of the following informalities:  
	Claims 1, 4 and 14 are missing a period “.” at the end of the claims.
Appropriate correction is required.
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-8, 10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fasnacht et al. (US 5535298 A).
	With respect to claims 1 and 14, Fasnacht et al. (figures 1-5) disclose a telecommunications system comprising a cabinet (pedestal 10 including a cabinet) having a cable clamping area (32); one or more cables (52) entering the cabinet; and one or more cable clamping brackets (70) configured to detachably mount to the cable clamping area (32), each of the cable clamping brackets (70) including a base plate (70) configured to mount to the cable clamping area (32); and a cable holding plate (72) extending from the base plate (70) and including a plurality of cable clamping structures (84), each cable clamping structure configured to retain at least one of the cables (52) hereto (column 4, lines 32-58).  

	With respect to claims 3-4, Fasnacht et al. (figure 4) disclose the telecommunications system, wherein the base plate (70) includes a base fastening tab (76) configured to fasten to the cable clamping area (32) and wherein the base fastening tab (76) includes one or more holes (98) through which one or more fasteners pass to fasten the base fastening tab to the cable clamping area (32).
	With respect to claim 5, Fasnacht et al. (figure 1) disclose the telecommunications system, wherein the cable clamping area includes a retention opening configured to engage the base retention leg (92) (see figure 1).  
	With respect to claim 6, Fasnacht et al. (figures 1-5) disclose the telecommunications system, wherein the cable holding plate (72) is configured to extend from the base plate (70) such that the cable holding plate (72) extends away from the cable clamping area when the cable clamping bracket is mounted to the cable clamping area of the cabinet (10) (figures 1-5).
	With respect to claim 7, Fasnacht et al. (figures 1-5) disclose the telecommunications system, wherein the cable holding plate (72) includes a main plate portion and opposite side portions (see figures 1-5).  
	With respect to claim 8, Fasnacht et al. (figure 1-5) disclose the telecommunications system, wherein each of the cable clamping structures includes a cable securing device configured to secure the cable (52) with a tie wrap (34, cable management clips for holding 
 	With respect to claim 10, Fasnacht et al. (figure 1-2) disclose the telecommunications system, wherein the cable securing device (32) is provided in the main plate portion (figures 1-2).  
	With respect to claim 12, Fasnacht et al. (figure 3 and5) disclose the telecommunications system, wherein the cables (52) include cable tubes (abstract and figure 3).  
	With respect to claim 13, Fasnacht et al. (figure 1-5) disclose the telecommunications system, wherein the cable clamping area (32) is arranged at a wall of the cabinet (10).  
	With respect to claims 15-16, Fasnacht et al. (figure 1-5) disclose a method for securing cables in a cable clamping area in a telecommunications system, the method comprising aligning a cable (52) with a cable alignment device (34) of a cable clamping bracket; securing the cable (52) to a cable securing device (42, 44) of the cable clamping bracket (70) with a fastening element; and mounting the cable clamping bracket (70) to the cable clamping area (column 4, lines 32-58), wherein the fastening element includes a tie wrap (34).

Allowable Subject Matter
8.	Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raven et al. (US 2019/0204521 A1) disclose a fiber management tray.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883